Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2394. BETTY JEAN FULTON v. THE STATE.

      Betty Jean Fulton pled guilty to family violence battery and was allowed to
serve the majority of her sentence on probation. The trial court revoked her probation
after she violated several of the conditions of probation. Fulton then filed this direct
appeal. We lack jurisdiction.
      An application for discretionary appeal is required to appeal a probation
revocation order. OCGA § 5-6-35 (a) (5); Andrews v. State, 276 Ga. App. 428, 430-
431 & n.3 (1) (623 SE2d 247) (2005).            Fulton’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.